Name: COMMISSION REGULATION (EC) No 2335/96 of 5 December 1996 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 No L 317/ 16 lEN Official Journal of the European Communities 6 . 12. 96 COMMISSION REGULATION (EC) No 2335/96 of 5 December 1996 fixing the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (2) thereof, Whereas Article 13 of Regulation (EEC) No \766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund; Whereas the refunds must be fixed taking into account the factors referred to in Article 1 of Commission Regula ­ tion (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 95/96 (4); Whereas, as far as wheat and rye flour, groats and meal are concerned, when the refund on these products is being calculated, account must be taken of the quantities of cereals required for their manufacture; whereas these quantities were fixed in Regulation (EC) No 1501 /95; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas the refund must be fixed once a month; whereas it may be altered in the intervening period; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals , and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto; Whereas Council Regulation (EEC) No 990/93 (*), as amended by Regulation (EC) No 1380/95 (6), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (7); whereas account should be taken of this fact when fixing the refunds; Whereas, in the light of the amendment introduced by Commission Regulation (EC) No 1222/96 (8), the figure 9 after the first eight digits corresponding to the combined nomenclature subheadings should be regarded as forming part of the refund nomenclature code from 1 January 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, excluding malt, exported in the natural state, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (5) OJ No L 102, 28 . 4. 1993, p . 14. (2) OJ No L 126, 24 . 5. 1996, p . 37. (') OJ No L 138 , 21 . 6 . 1995, p . 1 . 0 OJ No L 147, 30 . 6 . 1995 , p. 7. 0 OJ No L 65, 15 . 3 . 1996, p. 1 . (4) OJ No L 18 , 24. 1 . 1996, p. 10 . (8 ) OJ No L 161 , 29 . 6. 1996, p. 62. 6 . 12 . 96 EN No L 317/ 17Official Journal of the European Communities ANNEX to the Commission Regulation of 5 December 1996 fixing the export refunds on cereals and on wheat or rye flour, groats and meal (ECU / tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) Product code Destination (') Amount of refund (2) 0709 90 60 000 1008 20 00 000 0712 90 19 000   1101 00 11 000   1001 10 00 200   1101 00 15 100 01 26,50 1001 10 00 400 01 0 1101 00 15 130 01 25,00 1001 90 91 000   1101 00 15 150 01 23,00 1001 90 99 000 03 9,50 1101 00 15 170 01 21,50 02 0 1101 00 15 180 01 20,00 1002 00 00 000 03 22,00 1101 00 15 190   02 0 1101 00 90 000   1003 00 10 000   1102 10 00 500 01 41,00 1003 00 90 000 03 21,00 1102 10 00 700   02 0 1102 10 00 900   1004 00 00 200   1103 11 10 200 01 10,00 (3) 1004 00 00 400   1103 11 10 400  -0 1005 10 90 000   1103 11 10 900   1005 90 00 000   1103 11 90 200 01 10,00 (3) 1007 00 90 000   1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Liechtenstein , Ceuta and Melilla . ( 2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . (-1) No refund is granted when this product contains compressed meal . NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).